Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed December 11, 1973, upon his conviction of possession of weapons and dangerous instruments and appliances, as a misdemeanor (two counts), upon his plea of guilty, the sentence being a term of one year on each count, to be served concurrently. Sentence modified, as a matter of discretion in the interest of justice, to a three-year period of probation and case remanded to Criminal Term to fix the period and conditions of probation and for proceedings to direct appellant to surrender himself to said court in order that execution of the sentence be commenced or resumed (CPL 460.50, subd 5). Upon our consideration of the probation report dated May 21, 1975, we believe that a sentence of probation is appropriate. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.